Citation Nr: 9915897	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-33 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a liver disorder, to 
include elevated liver enzymes.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied entitlement to service 
connection for a liver disorder, to include elevated liver 
enzymes.

The veteran appealed the decision to the Board which remanded 
the case to the RO in October 1997 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDING OF FACT

There is no competent medical evidence that the veteran has a 
liver disorder, to include elevated liver enzymes.


CONCLUSION OF LAW

The claims of entitlement to service connection for a liver 
disorder, to include elevated liver enzymes is not well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The threshold question for the Board, however, is 
whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

There is no medical evidence associated with the claims file 
that includes a diagnosis of liver disease.  The veteran's 
service medical records (SMRs) disclose that although he 
exhibited elevated liver enzymes in-service there was no 
diagnosis of a corresponding disease entity.  The SMRs show 
the veteran to have tested negative for acute or chronic 
hepatitis A, B and C and that CT scan results were 
essentially normal.  Other SMRs and a letter from the United 
Blood Service noted elevated liver function tests (LFTs) and 
alanine aminotransferase (ALT), however these records include 
no diagnosis of liver disease.  Following service the veteran 
underwent VA examinations in November 1995 and in December 
1997 and VA treatment from October 1995 to September 1997.  
Neither of the physicians who conducted the examinations 
diagnosed the veteran with a liver disease.  Although the 
examiner who conducted the December 1997 examination 
described the veteran's liver-associated enzymes as 
relatively unremarkable except for minimally elevated ALT, 
this examiner also opined that the veteran did not have a 
chronic liver disease.  No VA treatment record includes a 
diagnosis of liver disease.

The veteran submitted written statements in June and July 
1996, in December 1997 and October 1998 in which he contends, 
in essence, that he did not experience a liver disorder until 
his return from Persian Gulf War service in Europe.  He 
further asserts that his liver enzymes were elevated upon his 
return, thereby leaving him at a higher risk for developing a 
liver disease in the future.

Although the veteran's medical records clearly disclose 
occasionally elevated LFT and ALT, these findings do not 
constitute a diagnosis of liver disease.  See 38 C.F.R. 
§ 3.303.  Nor does medical evidence associated with the 
record disclose that the veteran had or currently has a liver 
disease.  Absent a showing of a current disability, the Board 
cannot find the veteran's claim for service connection for a 
liver disorder, to include elevated liver enzymes to be well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak, supra.  Here, the veteran has 
not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, the claim must be denied as not well 
grounded.  Because the veteran has failed to meet his initial 
burden of submitting evidence of well-grounded claims for 
service connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for a liver disorder, to 
include elevated liver enzymes is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

